Appeal by the People from an order of the County Court of Clinton County which sustained a writ of habeas corpus and remanded relator to the County Court of Kings County for resentence as a first felony offender, the order providing that relator’s previous sentence by the County Court of Bronx County “ should not be considered as a prior felony conviction ”, this apparently on the ground that the provisions of section 480 of the Code of Criminal Procedure were not complied with on such previous sentence in Bronx County. The order was improper. (People ex rel. Be Pasquale v. MeMann, 8 A D 2d 662.) Order reversed, on the law and the facts, and writ dismissed, without costs. Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.